Citation Nr: 1140785	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-25 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for kidney disorder.

4.  Entitlement to service connection for left knee degenerative joint disease.

5.  Entitlement to service connection for right knee strain.

6.  Entitlement to service connection for right elbow traumatic arthritis.

7.  Entitlement to service connection for a rectal disorder.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for temporomandibular joint disorder.

10.  Entitlement to a compensable rating for allergic rhinitis and sinusitis with sinus headaches. 

11.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.

12.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in April 2009, at which point the issues were service connection for diabetes mellitus, prostate cancer, and a kidney disorder, as well as whether a timely appeal was perfected concerning the denial of the other nine issues listed on the first page of this decision.  These four issues were remanded to the agency of original jurisdiction (AOJ) for further development.  Upon remand, the AOJ determined that the appeal was timely received and issued a Supplemental Statement of the Case (SSOC) as to those nine issues in June 2011.  Accordingly, the issue of the timeliness of the appeal is no longer on appeal.  However, the twelve issues as listed on the first page of this decision are now under the Board's jurisdiction.  Although the issues were perfected to the Board separately, in 2006 and 2008, they have been merged into the single earlier docket number for the purposes of this appeal.

As discussed below, the Veteran has not been afforded his requested hearing to comply with due process requirements.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified as to the issues of service connection of diabetes mellitus, prostate cancer, and a kidney disorder before a Veterans Law Judge at a hearing at the RO in January 2009, and a transcript of that hearing is associated with the claims file.  However, that Veterans Law Judge is no longer employed by the Board.  Accordingly, the Veteran was offered an opportunity to testify as to these issues before another Veterans Law Judge, in accordance with 38 C.F.R. §§ 20.707 and 20.717 (2011).  In October 2011, the Veteran requested to appear before a Veterans Law Judge either at the RO or via videoconference from the RO.  

In addition, in the Veteran requested a hearing before a Veterans Law Judge at the RO as to the other 9 issues on appeal in his September 2008 substantive appeal (VA Form 9).  He has not yet been afforded this requested Board hearing. 

Therefore, the case must be remanded to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).  The Board notes that all issues on appeal proceeded from the same AOJ and should be addressed in the same hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

